Citation Nr: 0513824	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disorder prior to September 10, 2002.

2.  Entitlement to a temporary total rating beyond November 
1, 2002, based on the need for convalescence following 
surgery.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By this decision, the RO assigned a temporary 
total rating because of treatment for the service-connected 
right knee disorder requiring convalescence from September 
10, 2002, to November 1, 2002.  Further, effective November 
1, 2002, he was assigned a 30 percent rating for status-post 
medial meniscectomy and arthroscopy, as well as a separate 
rating of 10 percent based upon instability of the right 
knee.  The veteran appealed, contending that he was entitled 
to a rating in excess of 20 percent for his right knee 
disorder prior to September 10, 2002, and that he required 
convalescence beyond November 1, 2002.  However, he has not 
indicated disagreement with the 30 and 10 percent ratings 
assigned following the convalescence period.  Accordingly, 
these issues are not currently before the Board.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran initiated an increased rating claim on May 
20, 2002.

3.  Prior to September 10, 2002, the veteran's service-
connected right knee disorder was manifest by pain and 
resulting limitation of motion, to include extension to 10 
degrees and flexion to 35 degrees.

4.  There is no evidence of recurrent subluxation or 
instability prior to September 10, 2002.

5.  The veteran underwent surgery on his right knee on 
September 10, 2002.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran required convalescence 
following his surgery beyond November 1, 2002.

7.  The preponderance of the competent medical evidence is 
against a finding that the veteran had severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited).


CONCLUSIONS OF LAW

1.  The criteria for a combined rating of 30 percent based on 
limitation of extension and flexion of the right knee from 
May 14, 2002 to September 10, 2002, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260-5261 (2004); VAOPGCPREC 9-2004.

2.  The criteria for a temporary total rating beyond November 
1, 2002, for convalescence following surgery are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the veteran's appeal is from the effective date 
assigned for his increased rating and the length of the 
temporary total rating assigned by the December 2002 rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue - as is the case here - 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if section 5103(a) 
notice had been previously provided with respect to the 
underlying claims.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c).  

Here, the record reflects that the RO did send 
preadjudication notice to the veteran by correspondence dated 
in November 2002, which specifically referred to the 
veteran's claims for an increased rating and a temporary 
total rating based on convalescence for surgery on the right 
knee.  This correspondence specifically noted the VCAA, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  

Further, the veteran has been provided with a copy of the 
appealed rating decision and the June 2003 SOC which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Further, he has been 
accorded an examination which evaluated his right knee in 
November 2002.  He has also indicated that he does not want a 
Board hearing in conjunction with this appeal.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


General Background.  Service connection was established for 
residuals of a right medical meniscectomy by a January 1983 
rating decision.  This decision noted, in part, that the 
veteran apparently injured his right knee during basic 
training, and underwent a medial meniscectomy in June 1980.

The current 20 percent rating was established by an August 
1988 Board decision.  By an October 1999 rating decision, the 
RO confirmed and continued the 20 percent rating.

On May 20, 2002, the RO received a statement from the veteran 
in which he requested an increase in the rating because of an 
increase in severity of his service-connected right knee 
disorder.  He reported that he had been treated at the VA 
Medical Center (VAMC) for the last year due to increased 
symptomatology of pain and limitation of motion, and was 
scheduled for surgery in the near future.

VA medical records were subsequently obtained which cover a 
period from February to October 2002.  Records dated in 
February 2002 reflect that the veteran was evaluated for his 
right knee.  He described the circumstances of his in-service 
injury, and reported that during the last couple of years 
this knee had been aching him more and more.  He also 
reported that at the end of the day, as he worked as a 
barber, he had to limp out of the shop.  Further, he reported 
that he took Motrin which did help a little bit, but did not 
completely take away his pain.  On examination, he had zero 
to 90 degrees range of motion.  However, he was found to be 
stable to varus and valgus, and had 1-2+ Lachman's.  
Nevertheless, he was tender to palpation over the medial 
joint line, as well as over the medial proximal tibia.  It 
was also noted that X-rays revealed intact hardware from 
previous ACL graft, as well as mild to moderate degenerative 
changes throughout the knee.  Overall assessment was 
degenerative changes, right knee, and possible meniscal tear.  
The plan included follow-up in 6 weeks.

A March 2002 outpatient treatment report noted range of 
motion of zero to 35 degrees of extension and flexion.

A record dated May 14, 2002 reflects that the veteran 
reported he had had right knee discomfort since his initial 
in-service injury, but during the last 8 to 9 months he began 
losing his range of motion, and had significantly more pain.  
He also reported that he had tried multiple pain medications, 
as well as multiple injections into his knee, without relief.  
On examination, he was found to lack approximately 10 degrees 
of extension, and could only get to 35 degrees of flexion.  
Further, he experienced extreme discomfort with Lachman 
examination, but did appear to have a +1 Lachman.  However, 
he was not able to position his knee for McMurray's test, or 
anterior drawer or posterior drawer.  Based on the foregoing, 
it was determined that surgery would be necessary.

On September 10, 2002, the veteran underwent right knee 
arthroscopy with manipulation.  Follow-up records from later 
that same month noted that he reported a "stiff" knee.  On 
examination, he was found to have well-healed portal sites 
with sutures in place, and there was no evidence of 
infection.  There was no effusion.  However, he demonstrated 
very limited range of motion.  Specifically, he had 10 
degrees extension, and about 45 degrees of flexion.  He also 
had very tight quadriceps, and 1+ Lachman's.  Further, he was 
found to be stable to varus and valgus stress, and was 
neurovascularly intact distally.  Moreover, it was noted that 
the case was discussed with the clinician who performed the 
surgery, who explained to the veteran that mechanically there 
was nothing wrong with his knee, and that he should be able 
to flex it without any difficulty.  The veteran was referred 
to physical therapy, and he was to return for reevaluation in 
4 weeks.

Records from October 2002 reflect that the veteran had his 
second post-operative follow-up, and that he reported he was 
doing much better and was now able to extend his right knee.  
On examination, he demonstrated full extension of the right 
knee, and flexion to approximately 110 degrees.  Although he 
did have some discomfort in the lateral aspect of the knee 
joint, there was no effusion, erythema, or evidence of 
infection.  Further, he was stable to varus and valgus 
stress; he had 1+ Lachman's; and he was neurovascularly 
intact distally.  Moreover, it was noted that he ambulated 
without difficulty.  Based on the foregoing, the examiner 
stated, among other things, that the veteran could now return 
to work.

In November 2002, the veteran underwent a VA joints 
examination for evaluation of his right knee.  At this 
examination, it was noted, in part, that he had arthroscopy 
on September 10, 2002, which had helped some with his motion, 
but he still complained of persistent pain and swelling.  It 
was also noted that he was currently walking with a cane, but 
was not doing this before his most recent arthroscopy 
surgery.  On examination of the right knee, he was found to 
have a healed medial incision, as well as a healed 
arthroscopy incision medial and lateral.  He did have a knee 
effusion.  Range of motion was from 20 to 110 degrees, but it 
was noted that it was very difficulty to obtain the last 20 
degrees of flexion.  He was stable to valgus-varus.  However, 
anterior drawer was 1+ laxity with an endpoint.  Posterior 
drawer was negative.  Lachman was 1+ with an endpoint 
compared to the left side.  Moreover, he was found to have 
significant patellofemoral crepitus, and some significant 
quad atrophy.  Both the hip and ankle range of motion were 
full.  Additionally, he was found to be grossly 
neurovascularly intact.  X-ray results were also noted.  
Based on the foregoing, the veteran was found to be status-
post injury with ligamentous instability presenting basically 
with mild to moderate knee arthritis with symptoms of 
stiffness and fibrosis status-post right knee arthroscopy 
with some improved motion.  The examiner also noted that X-
rays confirmed radiographic changes of mild to moderate 
osteoarthritis.  Nevertheless, the examiner stated that the 
veteran did not have any gross ligamentous instability at 
this time.

By statements submitted by and on behalf of the veteran, it 
has been contended that he was entitled to an increased 
rating prior to September 10, 2002, to the time he filed his 
increased rating claim in May 2002.  He has also contended 
that he required convalescence for his right knee following 
surgery beyond November 1, 2002.  For example, in his April 
2003 Notice of Disagreement, he asserted that his doctor had 
him out of work a total of 6 weeks due to the surgery.  In a 
June 2003 statement, the veteran's representative contended 
that the veteran suffered loss of work through December 
"2003."


I.  Increased Rating

Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The record reflects that, prior to September 10, 2002, the 
veteran's service-connected right knee disorder was evaluated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261-5257.  (A hyphenated diagnostic code is 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.).

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The Board notes that it does not appear the RO explicitly 
evaluated the veteran based upon limitation of flexion 
pursuant to Diagnostic Code 5260.  However, as the record 
reflects the service-connected right knee disorder did have 
such limitation, the Board concludes that this Code is 
applicable in the instant case.  

Under Diagnostic Code 5260 where flexion is limited to 60 
degrees, a 0 percent rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, 20 percent is assigned; and when 
flexion is limited to 15 degrees, 30 percent is assigned.  
38 C.F.R. § 4.71a.

Following the end of the temporary total rating for 
convalescence, the Board notes that separate ratings were 
assigned to the veteran's knee condition pursuant to 
principles advanced in VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
In VAOPGCPREC 23-97, VA's Office of General Counsel held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under Code 5257 can also be 
compensated under Code 5003 and vice versa.

More recently, in VAOPGCPREC 9-2004, the General Counsel held 
that separate ratings under Diagnostic Code 5260 and 5261 may 
be assigned for a disability of the same joint.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a combined rating of 30 percent prior 
to September 10, 2002, based upon his combined limitation of 
flexion and extension of his right knee.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no competent medical 
evidence to support a finding of recurrent subluxation or 
instability prior to September 10, 2002.  No such finding 
appears in the medical evidence obtained in conjunction with 
this claim for the relevant period.  Further, the February 
2002 medical records found the knee to be stable to varus and 
valgus testing.  Thus, it does not appear that Diagnostic 
Code 5257 warrants a compensable rating in the instant case.  
See 38 C.F.R. § 4.31 (In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.).  
Thus, he is clearly not entitled to separate ratings based 
upon the principles of VAOPGCPREC 23-97 and 9-98 for this 
period.

The competent medical evidence does confirm that, from May 
14, 2002 to September 10, 2002, the veteran's service-
connected right knee disorder was manifest by pain and 
resulting limitation of motion, to include extension to 10 
degrees and flexion to 35 degrees, as noted by the VA medical 
record of that date.  As noted above, limitation of extension 
to 10 degrees warrants a 10 percent rating under Diagnostic 
Code 5261.  The Board notes that the finding of flexion to 35 
degrees is between 45 degrees, which warrants a 10 percent 
rating under Diagnostic Code 5260, and 30 degrees, which 
warrants a 20 percent rating.  Given his complaints of pain, 
the Board finds that the limitation of flexion for the period 
prior to September 10, 2002, more nearly approximates the 
criteria for the 20 percent rating.  See 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.59.  Pursuant to VAOPGCPREC 9-2004, 
the veteran is entitled to separate ratings under Diagnostic 
Code 5260 and 5261.  These separate ratings of 10 and 20 
percent correspond to a combined rating of 30 percent 
pursuant to 38 C.F.R. § 4.25.  Thus, the Board concludes that 
it was factually ascertainable that the veteran was entitled 
to a combined rating of 30 percent for his service-connected 
right knee disorder from May 14, 2002 to September 10, 2002.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Nothing in the objective evidence for the period prior to 
September 10, 2002, supports a finding that, even with 
consideration of the veteran's complaints of pain, he had or 
would have extension limited to 15 degrees or more, nor 
extension limited to less than 30 degrees.  Consequently, he 
would not be entitled to ratings in excess of the 10 and 20 
percent ratings noted above.

The Board has already noted that the issue of whether the 
veteran is entitled to increased schedular ratings following 
the end of the convalescent period is not currently on 
appeal.  However, even if this issue were on appeal, the 
Board finds that higher ratings would not be warranted.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
As noted above, the November 2002 VA examination showed 
extension to 20 degrees, which corresponds to the current 30 
percent rating under Diagnostic Code 5261.  This examination 
also showed flexion to 110 degrees.  Although it was noted 
that it was very difficult to obtain the last 20 degrees of 
flexion, he still had flexion in excess of 60 degrees.  As 
such, he would be entitled to a noncompensable rating under 
Diagnostic Code 5260.  Finally, the November 2002 VA 
examination indicated no more than slight instability, which 
corresponds to the current 10 percent rating under Diagnostic 
Code 5257.  This finding is supported by the examiner's 
conclusion that the veteran did not have any gross 
ligamentous instability at this time.  In addition, the 
examination continued to show the right knee was stable to 
varus and valgus stress testing.


II.  Convalescent Rating

Legal Criteria.  Under 38 C.F.R. § 4.30, a temporary total 
disability rating will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a temporary total rating beyond November 1, 
2002, based on the need for convalescence following surgery.

The Board acknowledges the veteran's contention that he had 
loss of work beyond November 1, 2002.  However, as determined 
above, his contentions cannot constitute competent medical 
evidence.  Further, the clinician who conducted the veteran's 
second post-operative evaluation in October 2002 found that 
the veteran was able to return to work.  No competent medical 
evidence is of record which refutes this clinician's opinion, 
or otherwise finds that convalescence for the right knee 
surgery was required beyond November 1, 2002.  Consequently, 
the Board must conclude that preponderance of the competent 
medical evidence is against a finding that the veteran 
required convalescence beyond November 1, 2002.

The Board must also find that the preponderance of the 
competent medical evidence is against a finding that the 
veteran had severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
The initial follow-up records from September 2002 found the 
right knee to have well-healed portal sites with sutures in 
place, and there was no evidence of infection.  Similarly, 
the November 2002 VA joints examination found the right knee 
to have a healed medial incision, as well as a healed 
arthroscopy incision medial and lateral.  There is no 
evidence he has had the right knee amputated, nor therapeutic 
immobilization of a major joint, nor the application of a 
body cast, and certainly not beyond November 1, 2002.  
Although it was noted that he was using a cane at the time of 
the November 2002 VA examination, there is no competent 
medical evidence that he was required to use a wheelchair or 
crutches, and certainly not beyond November 1, 2002.

As the veteran underwent surgery on the right knee, it would 
appear axiomatic that he did not have immobilization by cast 
of this joint without surgery, nor that such immobilization 
occurred beyond November 1, 2002.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a temporary total rating beyond November 1, 
2002, based on the need for convalescence following surgery.  
Thus, the benefit sought on appeal must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a combined rating of 30 percent for the right 
knee disability based upon both limitation of extension (10 
percent under Diagnostic Code 5261) and flexion (20 percent 
under Diagnostic Code 5260) is granted for the period from 
May 14, 2002 to September 10, 2002, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a temporary total rating beyond November 1, 
2002, based on the need for convalescence following surgery 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


